Citation Nr: 1118546	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed sinus and respiratory disorders.

3.  Entitlement to service connection for a claimed rash.

4.  Entitlement to service connection for claimed acid reflux disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to May 1968 and from March 2002 to July 2002.  The Veteran also had extensive service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision.

The Board remanded the case to the RO for additional development in March 2009.  

The appeal is once again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will contact the Veteran if further action is required on his part.


REMAND

In the March 2009 remand, the Board instructed the RO to verify whether the Veteran performed duty with the National Guard beginning in September 2001 and thereafter that would be considered requisite service for the receipt of VA disability compensation benefits.  

The RO contacted the New York National Guard Adjutant General's Office and contacted the New York Army National Guard at the address for the Department of the Army.

The claims file also shows that RO spoke to a Lieutenant at the New York National Guard 719th Transportation Company in May 2010.  The Lieutenant reported that the Veteran was called to State Active Duty between September 11, 2001 and January 26, 2002.  As the Veteran was not called to federal active duty during that time, the RO found that he was not entitled to VA disability benefits based on that service.

As previously noted, a DD Form 214 shows that the Veteran performed active service between March 2002 and July 2002.  It is not clear to the Board from the response to its previous inquiries whether any service during this particular time frame or portions thereof consisted of active duty for the purpose of the Veteran claiming VA compensation benefits.  

As the Veteran is claiming that his disabilities are due to his work at Ground Zero, the nature of the Veteran's duties between March 2002 and July 2002 should be clarified.    

Any other service treatment records for this period between March 2002 to July 2002 should also be obtained.  Only one treatment record dated in March 2002 appears to have been included in the claims file.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide information pertaining to the nature and location any active service that he performed between March 2002 and July 2002.   The Veteran should be notified that he may submit any official documentation in order to support his claim.  

2.  The RO should contact the Headquarters New York Guard, Adjutant General's Office, and asked them to verify whether the Veteran was called to federal active service between March 2002 and July 2002.  

3.  The RO should also take all indicated steps in order to obtain any outstanding service treatment records for the period between March 2002 and July 2002.  All efforts to obtain these records must be documented in the claims file.  If a negative reply is received that should be noted.
4.  After this action has been completed, the RO should pursue any additional development deemed necessary, to include obtaining other VA examinations to fully assist the Veteran in developing his claim.

5.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford the a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


